Citation Nr: 1601684	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for chronic microcytic anemia.

3.  Entitlement to service connection for plantar wart, left foot.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 19, 1976, to August 9, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a video conference hearing before the Board in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for plantar wart, left foot and entitlement to service connection for bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 29, 2012, prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for an eye disability and entitlement to service connection for chronic microcytic anemia, the Board received notification from the Veteran's representative at that time that a withdrawal of the appeal as to those issues was requested.

CONCLUSION OF LAW

Criteria for withdrawal of an appeal of the issues of entitlement to service connection for an eye disability and entitlement to service connection for chronic microcytic anemia by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issues of entitlement to service connection for an eye disability and entitlement to service connection for chronic microcytic anemia.


REMAND

At the Board video conference hearing on November 2015, the Veteran testified that he began to receive treatment at VA in 1976 soon after he separated from service.  He indicated that he was treated at VA for his claimed plantar's wart of the left foot.  VA treatment records associated with the claims file are dated no earlier than March 2005 and no later than September 2011 and do not reference treatment for the claimed plantar's wart of the left foot.  However, as it appears that there may be outstanding VA treatment records dated prior to March 2005 and since September 2011 which may be relevant to the issue on appeal, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for bilateral hearing loss, the Veteran testified that he had not sought treatment for this disability.  However, he testified that he was exposed to a concussive explosion during service and thereafter suffered from hearing loss.  He indicated that he noticed hearing loss in service which has progressed since that time.  The Veteran was not afforded a VA examination to determine the etiology of his claimed hearing loss disability.  In order to properly assess the claim for service connection for hearing loss on appeal, the Veteran should be afforded a VA examination for this disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment reports dated prior to March 2005 and since September 2011.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner should elicit a complete history from the Veteran, the details of which should be included in the examination report.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible. In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss since service.  

Following administration of any necessary testing, examination and interview of the Veteran, and review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

3.  Then readjudicate the claims of entitlement to service connection for plantar war, left foot and bilateral hearing loss.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


